920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy T. WATKINS, Plaintiff-Appellant,v.Gail WEISS, Assistant District Prosecutor, Defendant-Appellee.
No. 90-6831.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1990.Decided Dec. 17, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  N. Carlton Tilley, Jr., District Judge.  (CA-89-573-D)
Billy T. Watkins, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Billy T. Watkins appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Watkins v. Weiss, CA-89-573-D (M.D.N.C. Mar. 30, 1990).  Watkins has also filed a motion for stay of judgment under Fed.R.Civ.P. 62(c) and 65(b).  However, he is attempting to stay enforcement of child support and contempt orders, none of which are before this Court on appeal.  Therefore, we deny the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.